UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 19, 2011 China Bilingual Technology & Education Group Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-162102 68-0678185 State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 2 Longbao Street Xiaodian Zone, Taiyuan City Shanxi Province, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86-351-7963988 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year End On October 19, 2011, the Board of Directors of China Bilingual Technology & Education Group Inc.(the “Company”) unanimously approved a change of the fiscal year end from December 31 to August 31, effective as of August 31, 2011, to more accurately reflect the academic school year which typically begins September 1. The Company expects to file a transition report for the eight month transition period of January 1, 2011 to August 31, 2011 on the Form 10-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. Date:October26, 2011 By: /s/Michael Toups Name: Michael Toups Title: Chief Financial Officer 3
